FILED

Clerk, US Dist::ct Court
District Of Niontana
Helena

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF MONTANA

HELENA DIVISION
ROBIN FEIST,
Plaintiff, No. CV-19-23-H-SEH
vs.
ORDER
STATE FARM MUTUAL
AUTOMOBILE INSURANCE
COMPANY, A SUBSIDIARY OF

CHUBB INSURANCE COMPANY
AKA CHUBB INA HOLDINGS INC
AND UNITED FIRE AND
CASUALTY COMPANY,

Defendants.

 

 

On June 13, 2019, Plaintiff's counsel misfiled Document No. 8, which “is

not related to this case in any way” and “contains the personal information relating

to another client and case.”! Plaintiff's counsel is cautioned against allowing

 

' Doc. 9 at 1.
inappropriate or incorrect filings to be made in the future.
ORDERED:
Plaintiff's Motion to Seal Document No. 8 (Doc. 9) is GRANTED.

The clerk is directed to.seal Docket Number 8.
DATED this [Y tS of June, 2019.
LL FN

SAM E. HADDON :
United States District Judge
